DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the applicant’s amendments/remarks filed on 06/01/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-5 and 7-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding the independent claim 1, Baarman et al (US 2009/0085706 A1) was the closest prior art of record, Baarman et al (US 2009/0085706 A1) discloses a multilayer printed circuit board ("PCB") coil that simulates a coil formed from litz wire. The PCB includes a plurality of alternating conductor and insulating layers interconnected to cooperatively form the coil. Each conductor layer includes a trace that follows the desired coil shape and is divided into a plurality of discrete conductor segments, however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed electronic device comprising: a multi-layer flexible printed circuit board (FPCB); and a receiver coil housed within the multi-layer FPCB, the receiver coil comprising: stacked layers including first and second layers; a plurality of concentric wire loops in each layer of the first and second layers; and a bundle of FPCB traces located on the multi-layer FPCB and forming the plurality of concentric wire loops, one or more traces in the bundle being routed systematically in a first alternating pattern between the first and second layers at multiple locations on at least one loop of the plurality of concentric wire loops, the at least one loop divided into a plurality of segments, each pair of successive segments of the at least one loop being separated by one of the multiple locations, the first alternating pattern including each successive segment of the at least one loop alternating between a greater number and a lesser number of traces in the first layer compared to a corresponding segment in the second layer, as currently claimed, in combination with additional limitations from the rest of the claim. 
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 2-5 and 7-21, which depends on claim 1, these claims, are allowable for at least the same reasons given for claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
3. 	Applicant's arguments considered on the remarks filed on 06/01/2022 regarding claims 1-5 and 7-21 have been fully considered and are persuasive. Regarding the prior art of record, the prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the applicant’s remarks, and the updated search performed, it has been determined that the claims have been found novel and non-obvious.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kurs et al (US 10,374,464 B2) discloses a wireless charging coil assembly comprises a first stamped coil having a first trace, a second stamped coil having a second trace, and a film having a first side and a second side. The first stamped coil is adhered to the first side of the film and the second stamped coil is adhered to the second side of the film. At least a first portion of the first trace of the first stamped coil and at least a first portion of the second trace of the second stamped coil are electrically connected, however does not discloses the particular structure arrangement for the claimed invention.
	Ichikawa (US 2013/0234509 A1) discloses a coil unit includes a second self-resonant coil electromagnetically resonating with a spaced, first self-resonant coil to perform at least one of transmitting power to the first self-resonant coil and receiving power from the first self-resonant coil, the second self-resonant coil including a first coil and a plurality of second coils provided inside the first coil, the direction of a magnetic field formed by the first coil is the same as those formed by the second coils, however does not discloses the particular structure arrangement for the claimed invention.
	Mori (US 2010/0295652 A1) discloses a sheet-like or thin plate-like coil device, especially to a coil device which is suitable for inductors, transformers, non-contact type power transmission devices or the like however does not discloses the particular structure arrangement for the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836